UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6755


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK CLIFTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:96-cr-00062-H-2)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mark Clifton, Appellant Pro Se. Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark   Clifton     appeals    the   district   court’s      order

denying his petition for a writ of error coram nobis and his

supplemental petition alternatively seeking relief pursuant to a

writ of audita querela.      We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court. United States v. Clifton, No. 7:96-cr-

00062-H-2   (E.D.N.C.   Apr.    15,   2014).     We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                  AFFIRMED




                                      2